Citation Nr: 1827559	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  07-32 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.Z., Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1969.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In June 2010, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of the hearing has been associated with the claims folder.

This case was previously before the Board in December 2010 and April 2014.  The Board notes that the Veteran's appeal previously included claims of entitlement to service connection for posttraumatic stress disorder (PTSD), and an increased rating for depressive disorder not otherwise specified (NOS), then rated as 30 percent disabling.  In a January 2017 rating decision, the AOJ granted service connection for PTSD, and combined his PTSD with his depressive disorder, and increased the rating to 50 percent.  Subsequently, in February 2017, the Veteran perfected an appeal regarding the rating for his psychiatric disorder and requested a Board videoconference.  As the Veteran has requested a hearing on such matter, the Board will issue a decision on that claim under separate cover following the hearing.

The Board notes that the Veteran filed a Notice of Disagreement (NOD) with respect to the April 2017 denial of entitlement to service connection for hypertension.  In April 2018, the RO acknowledged receipt of the NOD and is taking additional action.  As such, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As the NOD has been recognized and additional action on the NOD is pending at the RO, Manlincon is not applicable in this case.





FINDING OF FACT

Resolving all doubt in favor of the Veteran, his sarcoidosis had its onset during service or within one year of service discharge.


CONCLUSION OF LAW

The criteria for service connection for sarcoidosis have been met.  38 U.S.C. §§ 1110, 1112, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sarcoidosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
 § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Here, the Veteran claims his sarcoidosis had its onset in service and was caused by exposure to environmental toxins while in service.

In particular, during his June 2010 testimony, the Veteran explained he first noticed symptoms in 1969 and that he sought treatment for shortness of breath while in service but because he did not receive a diagnosis he never thought anything more about it.  This is supported by the Veteran's October 2003 testimony, in which he testified that he first noticed shortness of breath and lack of stamina upon returning from Vietnam.  In October 2003 the Veteran further testified, after he separated from service he underwent flight training and felt his symptoms were due to a lack of rigorous daily training and other personal habits, and believed that they would go away when he increased his daily activity and physical training.

While service treatment records are negative for complaints relating to sarcoidosis, the Veteran stated he sought treatment for shortness of breath at McDonald Army Hospital in Fort Eustis, Virginia.  The Board notes that though the RO was directed to obtain such records, it appears they did not undertake a search for the records and  a formal finding of unavailability of those records has not been made.  However, as the Board finds there is enough evidence in favor of the Veteran's claim, a remand for such records is unnecessary.

Notably, the record includes an October 1978 private treatment note which indicates that the Veteran, then 31 years old, was being admitted for a history of an abnormal chest X-ray.  He underwent a biopsy and was diagnosed with pulmonary sarcoid disease.

In April 2002, the Veteran submitted a letter from his treating private physician, Dr. B.W.L.  He noted that he had been treating the Veteran since at least the early 1980s, and that in taking his history, he was noted to have an abnormal chest X-ray in the early 1970s.  The physician explained that sarcoidosis is usually found on chest X-ray, and that he believed that the Veteran's sarcoidosis began in the early 1970s.

In March 2004, the Veteran submitted another letter from Dr. B.W.L. He noted the Veteran's report of first experiencing shortness of breath in July 1969, and that he believed the Veteran then began manifesting sarcoid lung disease, as such was not inconsistent with the Veteran's type of sarcoid.

VA opinions regarding the etiology of the Veteran's sarcoidosis were obtained in February 2011 and September 2015.  However, both opinions reflect a lack of consideration regarding  the Veteran's lay statements asserting continuity of symptomology during and since active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  Accordingly, the opinions are non-probative.

Regarding the Veteran's assertions of continuous symptoms of sarcoidosis since service, the Board notes that the Veteran, as a lay person, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 vet. App. 303 (2007).  See also Layno v. Brown, 6 Vet. App. 465 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify as to observable symptoms or injury residuals.

Moreover, the Board finds the Veteran credible.  In this regard, the Veteran has consistently reported having shortness of breath since service separation, including his testimony before the undersigned during the June 2010 Board hearing.

In sum, the Veteran has consistently provided competent and credible evidence that he has had continuous symptoms of sarcoidosis since his military service, and the Board finds no reason to question the veracity of such statements.  Charles v. Principi, 16 Vet. App 370, 374   (2002); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  These statements, when viewed in relation to the Veteran's diagnosis of sarcoidosis in the 1970s, along with the statements from his private physician noting that the Veteran's symptoms and medical history since service separation were congruent with the onset of sarcoidosis, are entitled to significant probative weight, and thus, are sufficient to establish likely continuity of symptomatology from service to the present.  38 C.F.R. § 3.303(b); Walker, supra.  

Thus, resolving any reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for sarcoidosis are met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for sarcoidosis is granted.



____________________________________________
L. M.  BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


